                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

ABBRELLA FAITH CAPPS,                                  )
                                                       )
                                Plaintiff,             )
                                                       )
                           v.                          )      No. 1:19-cv-00968-TWP-TAB
                                                       )
MATT MEYERS,                                           )
JOHN MARTOCIA,                                         )
                                                       )
                                Defendants.            )

  Order Granting Motion for Leave to Proceed In Forma Pauperis, Screening Complaint,
                           and Directing Service of Process

                     I.         Motion for Leave to Proceed In Forma Pauperis

        Plaintiff Abbrella Faith Capps’ motion to proceed in forma pauperis, dkt. [5], is granted.

The assessment of even an initial partial filing fee is waived because the plaintiff has no assets and

no means by which to pay a partial filing fee. 28 U.S.C. § 1915(b)(4). Accordingly, no initial

partial filing fee is due at this time.

        Although the plaintiff is excused from pre-paying the full filing fee, he still must pay the

three hundred and fifty dollar ($350.00) filing fee pursuant to the statutory formula set forth in 28

U.S.C. § 1915(b)(2) when able. See 28 U.S.C. § 1915(b)(1) (“the prisoner shall be required to pay

the full amount of a filing fee.”).

                                      II.     Screening Complaint

        A.      Screening Standard

        Ms. Capps is a pretrial detainee currently incarcerated at Bartholomew County Jail.

Because the plaintiff is a “prisoner” as defined by 28 U.S.C. § 1915A(c), this Court has an

obligation under 28 U.S.C. § 1915A(a) to screen her complaint before service on the defendants.
The Court must dismiss the complaint if it is frivolous or malicious, fails to state a claim for relief,

or seeks monetary relief against a defendant who is immune from such relief. In determining

whether the complaint states a claim, the Court applies the same standard as when addressing a

motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017). To survive dismissal under federal pleading standards,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim to relief that is plausible on its face. A claim has facial plausibility when the
        plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held “to a less stringent standard than formal pleadings drafted by

lawyers.” Cesal, 851 F.3d at 720.

        B.      The Complaint

        Ms. Capps alleges that Sheriff Matt Meyers and Jail Commander John Martocia have

violated her Fourteenth Amendment rights by keeping her segregated away from general

population. She asserts that as a result, she is not allowed to attend bible studies or leave her cell

block. She seeks monetary damages and injunctive relief.

        C.      Discussion of Claims

        Construing Ms. Capps’ Complaint liberally, the facts as pleaded are sufficient to draw the

reasonable inference that Sheriff Meyers and Jail Commander Martocia are liable for violating Ms.

Capps’ Fourteenth Amendment rights by confining her in segregation without due process.

        The facts as pleaded are sufficient to draw the reasonable inference that Sheriff Meyers

and Jail Commander Martocia are liable for violating Ms. Capps’ rights under the First

Amendment and Religious Land Use and Institutionalized Persons Act (RLUIPA) by precluding

her from attending bible studies.
       If the plaintiff believes that additional claims were alleged in the complaint, but not

identified by the Court, she shall have through April 29, 2019, in which to identify those claims.

                                   III.    Service of Process

       The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendants

Sheriff Matt Meyers and Jail Commander John Martocia in the manner specified by Fed. R. Civ.

P. 4(d). Process shall consist of the complaint (docket 1), applicable forms (Notice of Lawsuit and

Request for Waiver of Service of Summons and Waiver of Service of Summons), and this Order.

       SO ORDERED.

       Date:    3/29/2019


Distribution:

ABBRELLA FAITH CAPPS
11112
BARTHOLOMEW COUNTY JAIL
543 Second Street
Columbus, IN 47201

Sheriff Matt Meyers
543 Second Street
Columbus, IN 47201

Jail Commander John Martocia
BARTHOLOMEW COUNTY JAIL
543 Second Street
Columbus, IN 47201
